Order entered September 23, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00302-CV

                            IN RE DAVID R. BARNES, Relator

                Original Proceeding from the 302nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-11-11126

                                          ORDER
                         Before Justices Bridges, Schenck, and Carlyle

       Based on the Court’s opinion of this date, we DENY relator’s March 11, 2019 petition

for writ of mandamus and relator’s March 19, 2019 supplement to his petition.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE